 



Exhibit 10.16

“[ * ]” = confidential portions of this document that have been omitted and have
been separately
filed with the Securities and Exchange Commission pursuant to an application for
confidential
treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

AMENDMENT NO. 3 TO AMENDED AND RESTATED PROMOTION AGREEMENT

     This Amendment No. 3 (this “Amendment”), entered into as of this 19th day
of April, 2005 and effective as of the 1st day of January, 2005 (the “Effective
Date”), is made by and among Wyeth, a Delaware corporation (formerly American
Home Products Corporation, “Wyeth”), Amgen Inc., a Delaware corporation
(“Amgen”), and Immunex Corporation, a Washington corporation and wholly-owned
subsidiary of Amgen (“Immunex”) and amends the Amended and Restated Promotion
Agreement dated as of December 16, 2001 which became effective on July 15, 2002,
as amended by Amendment No. 1 to Collaboration and Global Supply Agreement,
Amended and Restated Promotion Agreement, and TNFR License and Development
Agreement effective as of July 8, 2003 among Wyeth, Amgen and Immunex and by
Amendment No. 2 to Collaboration and Global Supply Agreement and Amended and
Restated Promotion Agreement effective as of April 20, 2004 among Wyeth, Amgen
and Immunex (as amended, the “Promotion Agreement”).

Recitals

     WHEREAS, Wyeth, Amgen and Immunex entered into the Promotion Agreement
pursuant to which the parties set forth certain terms and conditions relating to
the promotion of Enbrel in the United States and Canada; and

     WHEREAS, the parties wish to amend certain portions of the Promotion
Agreement to agree to share costs for certain full time equivalents employed by
Wyeth and Amgen performing medical affairs functions pursuant to the terms and
conditions of the Promotion Agreement, all on the terms and conditions set forth
in this Amendment.

Agreement

     NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements contained herein, and intending to be legally bound hereby, as of the
Effective Date, Immunex, Wyeth and Amgen agree as follows:

 



--------------------------------------------------------------------------------



 



Article 1
Promotion Agreement

     1.1     Capitalized Terms and Amendment. All capitalized terms used in this
Article 1 but not otherwise defined in this Amendment shall have the meanings
assigned to them in the Promotion Agreement. Wyeth, Amgen and Immunex hereby
amend the Promotion Agreement as follows in this Article 1.

     1.2     Medical Affairs FTEs. A new Section 1.35a shall be inserted into
the Promotion Agreement as follows:

1.35a.     “Medical Affairs FTE” shall mean a total of [ * ] employee hours per
year of work relating to (a) medical strategic consultation, scientific
strategic consultation, medical review of promotional materials, medical review
of publication planning, and medical work on clinical trial design;
(b) responses to medical inquiries; and (c) implementation and execution of
clinical programs, including, without limitation, managing contract research
organizations, collecting and analyzing clinical trial data, collecting safety
information, managing investigator relationships, and collating information into
manuscripts, abstracts, posters, review articles, or other publications. All
such work shall be carried out by employees of a Party having the appropriate
expertise to conduct such activities.

     1.3     Responsibilities of the EMC. The following new sentences shall be
added to the end of Section 3.2 of the Promotion Agreement: “Beginning in 2005,
the EMC shall also agree annually in advance of each Calendar Year on the number
of Medical Affairs FTEs whose cost shall be shared as set forth in Section 6.2;
provided, however, that the number of Medical Affairs FTEs in any given Calendar
Year shall not exceed [ * ]. The EMC shall also determine which of Wyeth and
Amgen shall employ the Medical Affairs FTEs and the scope of responsibility for
each of the Medical Affairs FTEs. [ * ] Each Party shall have the right to
monitor and evaluate on a quarterly basis the performance of each Medical
Affairs FTE employed by another Party. No other full time equivalent costs for
work performed by any Party in furtherance of marketing and promotional
activities in the Territory shall be shared by the Parties. Wyeth and/or Amgen
may propose to the EMC that the Agreement be amended to provide for sharing of
additional full time equivalent costs, but no such cost sharing shall take
effect unless set forth in a written amendment to this Agreement.”

     1.4     Expenses for Medical Affairs FTEs. The heading for Article 6 of the
Promotion Agreement shall be stricken and replaced with the following heading:
“COMMERCIAL

 



--------------------------------------------------------------------------------



 



EXPENSES AND COSTS FOR MEDICAL AFFAIRS FTES.” A new Section 6.2 shall be
inserted into the Promotion Agreement as follows:



  6.2   Medical Affairs FTEs. Wyeth and Immunex shall share equally all
reasonable costs of Medical Affairs FTEs which are approved by the EMC as set
forth in Section 3.2 in an amount not to exceed the sum of [ * ] per Medical
Affairs FTE. Reconciling payments for Medical Affairs FTEs shall be made within
thirty (30) days following the end of each Calendar Quarter at the same time as
reconciling payments are made for Commercial Expenses as set forth in
Section 6.1(c).

     1.5     Post-Market Launch Commercial Expenses. Due to the addition of a
new sentence at the end of Section 3.2 of the Promotion Agreement, the phrase,
“the last sentence of Section 3.2” within Section 6.1(c)(2) of the Promotion
Agreement shall be replaced with the phrase “ the third sentence of
Section 3.2”.

Article 2
Miscellaneous

     2.1     Further Assurances. Each party hereto shall execute and deliver
such additional documents and take all such further action as may be necessary
or desirable to comply with and ensure that Amgen, Immunex and Wyeth each
receive the full benefit of this Amendment.

     2.2     Headings. The headings contained in this Amendment are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Amendment.

     2.3     Severability. If any term or other provision of this Amendment is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Amendment shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Amendment so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

     2.4     Effect of Amendment. In the event of any conflict between the terms
of this Amendment and the Promotion Agreement, the terms of this Amendment shall
control. Except as modified by the terms of this Amendment, the terms and
provisions of the Promotion Agreement shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



     2.5     Counterparts. This Amendment may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed by persons duly authorized as of the date first above written.

            WYETH

      /s/ William M. Haskel       By: William M. Haskel      Title:   Vice
President and Associate General Counsel        IMMUNEX CORPORATION

      /s/ Laura Hamill       By: Laura Hamill      Title:   Vice President,
General Manager Inflammation        AMGEN INC.

      /s/ Laura Hamill       By: Laura Hamill      Title:   Vice President,
General Manager Inflammation     

 



--------------------------------------------------------------------------------



 



EXHIBIT 3

FIRST ORDER

(Attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT 4

SECOND ORDER

(Attached)

 